Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-28, 31-37 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacob (US 8851775).
Regarding claim 1, Jacob discloses an apparatus operable as an eyelash maintenance appliance, the apparatus comprising: a handle (7), defining axial (longitudinal), radial, and circumferential directions, mutually orthogonal; arms (3a and 3b) extending from the handle, each having a proximal end, a distal end capable of securing to a head, the arms connected to deflect toward one another absent force applied thereto by a user (via spring 6 and fulcrum 5a); heads (4a and 4b) securable to each of the distal ends, respectively; a bias member (6) capable of deflecting the distal ends toward one another; and an actuator (7a and 7b), operable by a user to counteract the bias member by urging the arms away from one another.

Regarding claim 23, Jacob discloses the apparatus of claim 22, wherein the heads are each selected from a brush and a sponge (brushes, see Fig. 11).
Regarding claim 24, Jacob discloses the apparatus of claim 23, wherein the heads are capable of receiving therebetween an eyelash (Fig. 7).
Regarding claim 25, Jacob discloses the apparatus of claim 24, wherein the heads are capable of receiving a product (P) and applying the product to the eyelash (col. 5, ll. 4-22).
Regarding claim 26, Jacob discloses the apparatus of claim 25, wherein the product is selected from a liquid and a paste (mascara, see col. 1, ll. 6-9).
Regarding claim 27, Jacob discloses the apparatus of claim 26, wherein the product is mascara (col. 1, ll. 6-9).
Regarding claim 28, Jacob discloses the apparatus of claim 26, further comprising a container (1) operably securable to the handle and capable of containing the product.
Regarding claim 31, Jacob discloses a method executable as a cosmetic process, the method comprising: obtaining an apparatus, operable as a cosmetic appliance, comprising a handle (7), defining axial (longitudinal), radial, and circumferential directions, mutually orthogonal to one another, arms (3a and 3b) extending from a proximal end in the handle to a distal end capable of securing to a head, a bias member (6) operably connected to deflect the arms toward one another, and an actuator (7a and 7b), operable by a user to counteract the bias member by urging separation of the arms; separating the heads from one another by applying a force to at least one of the arms through the actuator; engaging an eyelash between the heads by removing the force; and drawing the heads along a length of the eyelash and away therefrom (col. 8, ll. 3-29).


Regarding claim 33, Jacob discloses the method of claim 32 wherein the motion comprises moving fingers of the hand (col. 8, ll. 3-29).
Regarding claim 34, Jacob discloses the method of claim 33, wherein the motion comprises rolling the handle in a circumferential direction by the fingers to accomplish at least one of capturing the lash and drawing along the length thereof (col. 8, ll. 3-29).
Regarding claim 35, Jacob discloses the method of claim 31, comprising applying a product to at least one of the heads (col. 8, ll. 3-29).
Regarding claim 36, Jacob discloses the method of claim 35, wherein the product comprises at least one of a liquid and a paste (mascara, see col. 1, ll. 6-9).
Regarding claim 37, Jacob discloses the method of claim 36 wherein the product is mascara (col. 1, ll. 6-9).
Regarding claim 40, Jacob discloses a method comprising: obtaining an apparatus, operable as a cosmetic-related appliance, comprising a handle (7), defining axial (longitudinal), radial, and circumferential directions, mutually orthogonal to one another, arms (3a and 3b) extending from a proximal end in the handle to a distal end capable of securing to a head, a bias member (6) operably connected to deflect the arms toward one another, and an actuator (7a and 7b), operable by a user to counteract the bias member by urging the arms away from one another; separating the heads from one another by applying a force to at least one of the arms through the actuator; positioning the heads on opposite sides of an eyelash; contacting the eyelash by and between the heads by removing the force; drawing the heads along the eyelash (col. 8, ll. 3-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 30, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob as applied to claims 21 and 31 above, and further in view of Dale (US 2634728).
Regarding claim 29, Jacob teaches the apparatus of claim 21, but does not teach that the bias member is integrated with the arms.
Dale teaches a “bias member” (the bend between handle portion 12 and operating portion 10 biases the arms) that is integral with arms (13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the Jacob device such that the bias device is integral with the arms, wherein doing so would merely be a simple substitution of one bias member for another with predictable results.
Regarding claim 30, the combination of Jacob and Dale teaches the apparatus of claim 29, wherein the bias member is homogeneously formed with and as an extension of the arms (Dale, Fig. 6).
Regarding claim 38, Jacob teaches the method of claim 31, wherein: the arms extend from the handle ‘approximately’ parallel to one another (Fig. 12); but does not teach that the bias member is formed with and of a same material as the arms.
Dale teaches a bias member (the bend between handle portion 12 and operating portion 10 biases the arms) that is formed with and of a same material as arms (14).

Regarding claim 39, the combination of Jacob and Dale teaches the method of claim 38, wherein the arms and bias member are arranged in a reverse tweezer configuration (Dale, Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Jacob such that the arms and bias member are arranged in a reverse tweezer configuration as taught by Dale, wherein doing so would merely be a matter of simple substitution of one biased arm configuration for another with predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9681734. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims “anticipate” the currently pending claims.
It is clear that all the elements of claim 21 of this application are to be found in claims 11 and 12 of the patent.  It is noted that the “movable member” of claim 12 of the patent is an actuator as claimed in claim 21. The difference between claim 21 of this application and claims 11 and 12 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 12 of the patent is in effect a “species” of the “generic” invention of claim 21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 
Similarly, claims 22-28 are “anticipated” by claims 11 and 12. 
The subject matter of claims 29 and 30 is taught by claims 7 and 8 of the patent. It would have been obvious to one of ordinary skill in the art to have used the specific bias member of claims 7 and 8 as the broad bias member of claim 11, wherein doing so would merely have been selecting a bias member known to be suitable for use in a mascara device.
The method of claims 31-40 are obvious in view of the normal use of the device above. 
Claim(s) 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10278475. Although the claims at issue are not identical, they are not patentably distinct from each other because they are “anticipated” by the patent claims.
It is clear that all the elements of claim 21 of this application are to be found in both claims 1 and 11 of the patent.  The difference between claim 21 of this application and claims 1 and 11 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of claims 1 and 11 of the patent are in effect a “species” of the “generic” invention of claim 21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 21 is anticipated by claims 1 and 11 of the patent, it is not patentably distinct therefrom.
Similarly, claims 22-28 are “anticipated” by claims 2-5. 
Similarly, claims 29-30 are “anticipated” by claim 13.
The method of claims 31-40 are obvious in view of the normal use of the device above.
Claim(s) 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10441054. Although the claims at issue are not the patent claims “anticipate” the pending claims.
It is clear that all the elements of claim 21 of this application are to be found in claim 1 of the patent.  The difference between claim 21 of this application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 21 is anticipated by claim 1 of the patent, it is not patentably distinct therefrom.
Similarly, claims 22-28 are “anticipated” by claim 1. 
Similarly, claims 29-30 are “anticipated” by claim 1. The “arms shaped and positioned to provide a bias” reads on the claimed bias member that is homogenously formed with the arms.
The method of claims 31-40 are obvious in view of the normal use of the device above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 2516622 A is cited for teaching an eyelash device with two arms that can be biased toward or away from each other. WO 2004/077987 A1 is cited for teaching a two armed applicator similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754